Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 6-9, the applicant describes “third” and “fourth” areas but no first and second areas are recited beforehand therefore it is confusing why “third” and “fourth” are used in this context. 
	In claims 10-13, the applicant describes “fifth” and “sixth” areas but no first, second, third or fourth areas are recited beforehand therefore it is confusing why “fifth” and “sixth” are used in this context.
	In claims 11,15-16 the applicant describes a “fifth” temperature sensor however a third and fourth are not described beforehand.
	In claims 14-17, the applicant describes one side of the image forming apparatus as a “first outer wall” and the other side of the image forming apparatus as a “second outer wall” which is indefinite since one side and the other side of the image forming apparatus are more than just walls. Perhaps applicant meant to describe that one side (or the other side) of the image forming apparatus as having or including the first or second wall.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1,4-6,9-10,13-14,17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (U.S. 5,150,162) in view of Nanba et al. (U.S. 2007/0134018).
	Saito teach an image forming apparatus 1 (Fig.3) comprising and image bearing member 25, a developing device 26 including a developing bearing member 43 (see Fig.4) for developing an electrostatic latent image on the image bearing member using a developer material (toner), a developing device frame 48 for supporting the developing bearing member and including a storage member for storing the developing material, a transfer unit 27 for transferring the developed image onto a recording sheet P, and a fixing device 32 for fixing the toner image to the recording sheet. As can be seen in Fig.2A, 2B, the developing device has an attachment part 61 which attaches to a supply container 8; the attachment part is located on one of the sides of the developing device in the longitudinal direction of the developing device (direction along the rotational axis of the developer bearing member which would also is the same direction as the image bearing member and the width direction of the sheet orthogonal to the conveyance direction of the sheet) and is considered a “first area” (claim 1), “third area” (claim 6), “fifth area” (claim 10) or closer to the image forming apparatus exterior “second wall” (claim 14).
	Regarding claim 5, the toner supply unit 6 includes a cover 94 which is movable from a first position (Fig.1B) covering the toner supply attachment part and a second position opening the toner supply attachment part (Fig.2B); the toner supply container 8 is attached to the attachment part when the cover is in the second position (open position); the cover being movable from the second to the first position (closed position) with the supply container detached. See also Fig.8-9, col.6, lines 50-59. 
	Specifically, Saito teach all that is claimed except the fixing device using a temperature detection unit to detect the temperature of the fixing device, a control unit to control the fixing device temperature according to this temperature detection unit, and the position of the temperature detection unit is in a “second area” (claim 1), “fourth area” (claim 6), “sixth area” (claim 10), or closer to a “first wall” of the image forming apparatus on the other side of the conveyance path center. Additionally, the fixing unit comprising heating elements of different length on a substrate wherein a temperature detector overlaps the plurality of heating elements in a thickness direction is not taught. 
	Nanba et al. teach an image forming apparatus (Fig.3) for forming a toner image onto a recording sheet including a fixing unit 12 for fixing the toner image to the recording sheet. As seen in Fig.s 4-5, the heat roller 31 is in contact with a press roller 32 for forming a nip into which the sheet passes; the heat roller having thermistor 85a in the center of the heat roller (generally the sheet conveyance path center) and thermistors 85b, 85c on either side of the heat roller. A controller will control the temperature of the heat roller according to these thermistors (par. 72).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Saito’s fixing device with the one described in Nanba et al. such that the temperature of fixing device can be controlled by controller using thermistors for feedback of the temperature of the fixing device so that complete fixing of the toner image to the sheet can be accomplished. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date that the modification would incorporate a thermistor on each side of the conveyance center, that is in a first and second area (or third and fourth area or fifth and sixth area, or closer to a first wall and second wall) and that one of these thermistors would be located in a “second area” (claim 1), “fourth area” (claim 6), “sixth area” (claim 10), or closer to a “first wall” on the other side from Saito’s  toner supply attachment part with respect to a sheet conveyance center.
	Additionally, the examiner takes Official Notice that it is notoriously well known to using as the heating device a plurality of heaters of different length located on a substrate, the thermistor overlapping the plurality of heaters in the thickness direction for the purpose of activating only the heating elements that are need to fix the toner image to the sheet depending on the width of the sheet conveyed so as to same electrical power. 

4.	Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 2-3, the first area on one side of the conveyance path having the toner supply attachment part and a third temperature detection unit while the second area on the other side of the sheet conveyance center having the first temperature detection unit and a second temperature detection unit is not considered taught or suggested by the prior art of record. 

5.	Claims 7-8,11-12,15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 7-8,11-12, 15-16, the “third” area, “fifth area”, or closer to a “second wall” on one side of the conveyance path having the toner supply attachment part and a third (or fifth) temperature detection unit while the “fourth” area, “sixth area”, or closer to a “first wall” on the other side of the sheet conveyance center having the first temperature detection unit and a second temperature detection unit is not considered taught or suggested by the prior art of record. 

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lee et al., Hagihara et al., Okamura, Fujita et al., Yoshida et al., Okada et al., Kurtz et al., Morihara et al., and Kobayashi et al. all teach toner supply attachment parts located on one side of an image forming apparatus. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852